Title: To George Washington from Ebenezer Sproat, 30 April 1782
From: Sproat, Ebenezer
To: Washington, George


                        
                            Sir,
                            West Point April 30. 1782
                        
                        Lieutenant Robert Muzzy of the 2. Massachusetts regiment being urged by his domestic affairs to retire from
                            service, has solicited me to interceed with your excellency for liberty of resigning his rank in the army. I wish you
                            would accordingly consent to his request. I am, Sir, with the highest respect your excellency’s most obedient humble
                            Servant
                        
                            Ebr Sprout Lt Col. Comdt

                        
                    